OPINION — AG — ** QUALIFICATION — LEGISLATURE — OKLAHOMA WILDLIFE CONSERVATION DEPARTMENT **  IN CONSIDERATION OF THE PRINCIPLES OF LAW LAID DOWN BY THE STATE SUPREME COURT THE OKLAHOMA LEGISLATURE WILL BE 'WITHOUT' AUTHORITY TO PRESCRIBE FURTHER QUALIFICATION FOR MEMBERS OF THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION. THE OKLAHOMA LEGISLATURE WILL NOT BE AUTHORIZED TO ENACT LAWS PRESCRIBING ADDITIONAL QUALIFICATION WHICH MUST BE POSSESSED MEMBERS OF SAID COMMISSION. (VACANCY, ELIGIBILITY) CITE: 29 Ohio St. 104 [29-104], ARTICLE XV, SECTION 1, ARTICLE XXVI, SECTION 1 (UNEXPIRED TERM), ARTICLE VI, SECTION 24, ARTICLE VI, SECTION 26 (FRED HANSEN)